WHITING, P. J.
It appears that the appeal herein was taken by the service and filing of notice of appeal upon the 8th day of March, 1913. It further appears that the record herein was settled on the 20th day of May, 1913. There being no- stipulation on file extending the time wherein appellant might serve and file his brief upon appeal and no extension of such time having been asked for, and it therefore appearing- that, since the 19th day of June, 1913, the appellant has been in default in the *416matter of filing of brief herein, appellant’s appeal herein will be and is deemed abandoned; and the judgment appealed from is affirmed.
GATES, J., takes no part in this decision.